

116 HR 3988 IH: To amend the 400 Years of African-American History Commission Act to extend the 400 Years of African-American History Commission, and for other purposes.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3988IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Scott of Virginia (for himself, Ms. Lee of California, Mr. Lewis, Mr. McEachin, and Ms. Bass) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the 400 Years of African-American History Commission Act to extend the 400 Years of
			 African-American History Commission, and for other purposes.
	
 1.Dates extendedThe 400 Years of African-American History Commission Act (Public Law 115–102) is amended— (1)in section 7(b), by striking 2020 and inserting 2022; and
 (2)in section 8(a), by striking 2020 and inserting 2022. 